 1   Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
 2   4602 E Thomas Rd, Ste S−9
     PHOENIX, AZ 85028
 3   Phone: 602-598-5075
     Email: documents@phxfreshstart.com
 4

 5                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF ARIZONA
 6
                                                    )    Chapter: 13
 7   In re:                                         )
                                                    )
 8   TIANA HUNTER,                                  )    Case No. 0:19-bk-12341-PS
                                                    )
 9                                                  )
     and
                                                    )
10                                                  )    OBJECTION TO TRUSTEE’S
     ERIC J. HUNTER,
                                                    )    RECOMMENDATION
11                                                  )
                                      Debtors       )
12

13
              Comes now the above-named Debtors, TIANA HUNTER and ERIC J. HUNTER, by and
14
     through counsel of record and hereby objects to the Chapter 13 Trustee’s Recommendation filed
15   on March 10, 2021 docketed at docket no. 51. Debtors are not able to fully comply with the
16   Trustee’s Recommendations and are still working to resolve the outstanding issues in order to

17
     comply with the Trustee’s evaluation. Debtors represent the following in support of their motion:

18            1.    Debtors need additional time to comply with the Trustee’s Recommendation
19   items #2 and #3 with regards to the post-petition mortgage arrears.

20
              2.    Debtors’ counsel has been corresponding with counsel for mortgage creditor,
21
     Lakeview Loan Servicing, LLC c/o LoanCare, LLC, in order to resolve the post-petition
22
     mortgage arrears.
23

24

25




     Objection
     Case 0:19-bk-12341-PS         Doc 52 Filed 04/28/21 Entered 04/28/21 13:47:16                Desc
                                    Main Document    Page 1 of 2
                                        PRAYER FOR RELIEF
 1

 2
     WHEREFORE, Debtors pray that the Court grant additional time, and grant Debtors until May
     28, 2021 to comply with Trustee Recommendations.
 3

 4          Dated: April 28, 2021.

 5
                                                                   Respectfully submitted:
 6
                                                                   _/s/ Tom McAvity
 7                                                                 Tom McAvity, 034403
                                                                   Phoenix Fresh Start Bankruptcy
 8                                                                 4602 E Thomas Rd
                                                                   Phoenix AZ 85018
 9                                                                 Attorney for Debtor
10

11

12

13

14

15

16
                                      CERTIFICATE OF SERVICE
17

18          This is to certify that the foregoing was submitted on April 28, 2021 in the United States
     Bankruptcy Court for filing and transmittal of notice of electronic filing to the United States
19
     Trustee, the Chapter 13 Trustee and the ECF registrants, including counsel for each of debtors’
20
     mortgage creditors, appearing in this case.
21

22
            By: /s/Tom McAvity_______________________
23

24

25




     Objection
     Case 0:19-bk-12341-PS         Doc 52 Filed 04/28/21 Entered 04/28/21 13:47:16                 Desc
                                    Main Document    Page 2 of 2
